Citation Nr: 1722851	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post left knee meniscal tears, anterior cruciate ligament tear, and scars, now with osteoarthritis ("left knee disability").  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 2000 to October 2000.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2012 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim in November 2013 and September 2014 for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDINGS OF FACT

Throughout the rating period on appeal, the Veteran's left knee disability has been manifested by complaints of pain, swelling, clicking, and giving out; objective findings included flexion to no worse than 135 degrees even with pain and following repetition, extension to no worse than 0 degrees even with pain and following repetition, X-ray studies that showed arthritis, an MRI study that showed a lateral meniscal tear, and negative ligament testing.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent disability rating for the left knee disability have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, throughout the increased rating period on appeal, the Veteran is in receipt of a 10 percent disability rating for his left knee disability under the provisions of 38 C.F.R. § 4.71a, DC 5010-5259.    

He contends that he is entitled to a higher disability rating in light of his inability to walk or stand for prolonged periods of time and difficulty performing physical activity without resulting in a swollen knee the following day.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  In this case, DC 5010 may be read to indicate that the service-connected disability is the arthritis, and it is rated as if the residual condition is symptomatic removal of semilunar cartilage under 38 C.F.R. § 4.71a , DC 5259.

The diagnostic codes relevant to the knee disability are 5003, 5010, and 5257-5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  

Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  

DC 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  As discussed above, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

Turning to the evidence relevant to the rating period on appeal, in a July 2011 Statement in Support of Claim, the Veteran stated that it was difficult for him to stand for long periods of time without favoring his right knee, and to perform very much physical activity without having a swollen knee the next day.

He was afforded a VA examination in August 2011.  He reported that he sometimes wore a brace when standing or walking for long periods of time, and that his knee condition limited prolonged standing or walking.  He reported deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, weekly episodes of dislocation or subluxation, weekly locking episodes, and symptoms of inflammation including warmth, redness, swelling, and tenderness.  He denied flare-ups.  He stated he was able to stand 3 to 8 hours with only short rest periods, and was able to walk 1 to 3 miles.  On physical examination, gait was normal.  There was guarding of movement of the left knee on active and passive range of motion.  There was no crepitation, grinding, instability, patellar abnormality, or meniscus abnormality.  Flexion was from 0 to 140 degrees with objective evidence of pain, but no additional limitations after 3 repetitions of range of motion testing.  There was no effusion on inspection or on palpation, and negative physical examination findings for ACL insufficiency.  A June 2008 MRI arthrogram revealed an intact ACL reconstruction, absence of a medial meniscus tear, and presence of MRI findings consistent with a lateral meniscus tear.  The VA examiner stated that the impact on occupational activities included decreased mobility and pain.  With regard to daily activities, the VA examiner stated there were severe effects on exercise and sports, moderate effects on chores, shopping, and recreation, mild effects on traveling, bathing, dressing, and toileting, and no effects on feeding, grooming, and driving.  The VA examiner opined that the available objective medical evidence did not support an opinion that there currently existed an increase in severity of the left knee condition.  Further, the examiner stated that, based on the available objective medical evidence, the current extent of impairment was deemed as mild, reasoning that the June 2008 MRI showed an intact ACL reconstruction and physical examination was concordant as findings were not consistent with ACL insufficiency.  Finally, the VA examiner noted that the appearance of the lateral meniscus on the June 2008 MRI was consistent with a chronic lateral meniscus tear and/or prior partial/subtotal lateral meniscectomy.  McMurray's was inconclusive for this lateral meniscus tear being the pain generator.  However, the VA examiner stated that imaging studies were not reported to demonstrate clinically significant degenerative findings of the lateral knee compartment or the patellofemoral compartment, and, in this case, the left knee demonstrated full active and passive range of motion.

The Veteran was afforded another VA examination in December 2013.  The examiner diagnosed left knee lateral meniscus tear s/p debridement, medial meniscus tear s/p debridement, ACL tear, and degenerative joint disease.  The Veteran reported having pain most days, rated at an average of 6 out of 10 in severity.  He stated that his pain generally increased toward the end of the day.  He also reported weekly swelling that lasted about one to two days.  He stated that he experienced frequent clicking of the knee.  He denied locking of the knee but stated that it buckled every few weeks, and that he had frequent stiffness. He denied easy fatigue, weakness, or incoordination.  He also denied any episodes of dislocation or subluxation.  He reported no limitations to sitting, and stated that he could stand about 4-5 hours before the knee pain began, but was often on his feet for a 10-12 hour day in his job as a machinist and could manage.  He reported that his job involved a lot of heavy lifting which could be painful; however, he stated he did not miss work due to his knee pain.  He denied any limits to walking.  He stated that he used an elliptical trainer at the gym for about 20 minutes without difficulty.  He stated that he was able to play with his two children without difficulty as well.  He denied flare-ups.  Left knee flexion was to 135 with objective evidence of pain at 135; extension was to 0 degrees with pain at 0 degrees.  Range of motion was still 0 to 135 degrees after three repetitions of testing.  Functional impairment after repetition included pain on movement.  Joint stability tests were all normal.  There was no evidence of patellar subluxation/dislocation.  The Veteran did not use assistive devices.  The VA examiner opined that it is less likely as not that there would be further limited function or reduced range of motion of the left knee secondary to pain, weakness, fatigue, incoordination during flare or with prolonged repeated motion.  Further, the examiner stated there was no objective evidence of lateral subluxation or lateral instability.  The examiner also noted that the 2008 MRI showed a significant lateral meniscus tear.  The Veteran reported no episodes of locking; however, he reported episodes of pain, buckling and swelling on average of weekly to every few weeks, as likely as not related to his meniscal pathology and degenerative joint disease.

In October 2015, the 2013 VA examiner provided an addendum opinion that the degenerative joint disease is directly related to his service-connected meniscal and ACL injuries, reasoning that such injuries increase the chance of subsequent development of osteoarthritis.  

On the question of whether the Veteran is entitled to a higher rating for his left knee disability, the Board notes that arthritis and limitation of motion, including motion limited by pain and other orthopedic factors indicated at 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca are to be rated as part of one disability.  See 38 C.F.R. § 4.71a, DCs 5014, 5003.  Instability of the knee, which does not include painful limitation of the knee as part of the rating criteria, is a distinct disability.  See VAOPGCPREC 23-97 and 9-98.  

After a review of all of the evidence, lay and medical, the Board finds that, resolving reasonable doubt in the Veteran's favor, a higher, 20 percent, disability rating is warranted for the left knee disability under DC 5258 for the entire increased rating period on appeal.  

As noted above, the knee disability has previously been evaluated under DC 5259, which contemplates symptomatic removal of the meniscus.  In this case, although the Veteran has undergone a meniscectomy in the past, it appears that it was only a partial meniscectomy, and that a meniscal condition remains present.  The August 2011 VA examiner stated that the appearance of the lateral meniscus on a June 2008 MRI was consistent with a chronic lateral meniscus tear and/or prior partial/subtotal lateral meniscectomy, and that McMurray's was inconclusive as to whether this lateral meniscus tear was the pain generator.  In addition, in May 2011, the Veteran reported that his knee clicked "a lot" whenever he bent it, and that it swelled when he was on his feet all day (see Virtual VA, CAPRI entry 12/20/13, Primary Care Outpatient Note dated 5/24/11,  p. 23).  At the December 2013 VA examination, the Veteran reported that he experienced weekly swelling of the left knee that lasted approximately one to two days, that the knee buckled every few weeks, and he had frequent stiffness.  He also reported that he often worked on his feet for 10 to 12 hours per day in his job as a machinist, and that, although he had knee pain after about 4 to 5 hours, he was able to manage and did not miss work due to his knee pain.  The 2013 VA examiner opined that the Veteran's episodes of pain, buckling and swelling were attributable to his meniscal tear and degenerative arthritis.  

Based on the foregoing, the Board finds that DC 5258, which contemplates a dislocated meniscus with frequent episodes of "locking," pain, and effusion into the joint, is the most appropriate diagnostic code for the Veteran's left knee disability given his symptoms.  The Board, in particular, notes the evidence of weekly knee swelling in making this finding.  DC 5258 provides only for a 20 percent disability rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the entire rating period on appeal, and that this rating adequately compensates the Veteran for his painful movement, swelling, and stiffness.  

The Board has considered whether any other diagnostic code would allow for an even higher rating for the Veteran's knee disability, manifested by instability.  DC 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Where instability is severe, moderate and slight, disability evaluations of 30, 20, and 10 are assigned, respectively.  

Although the Veteran reported giving way of the knee at both the August 2011 and December 2013 VA examinations, the 2011 VA examiner noted that the June 2008 MRI showed an intact ACL reconstruction and that physical examination was negative for findings of ACL insufficiency.  Further, he denied episodes of dislocation or subluxation at the 2013 VA examination.  Moreover, ligamentous laxity has not been found on examination at any time during the rating period on appeal.  At both the 2011 and 2013 VA examinations, the knee was stable to ligament testing, providing highly probative medical evidence against this claim.  Thus, the criteria for a rating in excess of 20 percent under DC 5257 have not been met.  Further, for the foregoing reasons, the Board finds that a separate rating for knee instability or subluxation is not warranted in this case.       

In further consideration of an even higher rating for instability, DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  

Next, the Board has considered whether any other diagnostic code would allow for a rating in excess of 20 percent for the Veteran's knee disability, manifested by limitation of motion, pain, or other orthopedic factors such as weakness or fatigability.

DC 5260 contemplates impairment of the knee manifested by limitation of flexion.  Under DC 5260, where flexion is limited to 60, 45, 30, and 15 degrees, ratings of 0, 10, 20, and 30 percent, respectively, are assigned.  In this case, the evidence shows that the Veteran had flexion to no worse than 135 degrees throughout the rating period on appeal, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in.  Thus, even taking the Veteran's painful motion into account, as the criteria for even a noncompensable rating under DC 5260 (limitation of flexion to 60 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5260 for the knee disability for any part of the rating period on appeal.

Under DC 5261, where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  After a review of all the evidence, lay and medical, the Board finds that the evidence weighs against an increased rating for the knee under DC 5261 for the entire rating period on appeal.  In this case, the evidence shows that the Veteran had unlimited extension, even with pain and after repetition, and with consideration that motion is limited at the point where pain sets in, throughout the rating period on appeal.  Thus, even taking the Veteran's painful motion into account, as the criteria for a noncompensable rating under DC 5261 (limitation of extension to 5 degrees) have not been met or more nearly approximated, the lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support an increased rating under DC 5261 for the knee disability for any part of the rating period on appeal.  

Moreover, while the Board acknowledges VAOPGCPREC 9-2004, where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg, the Board finds that separate ratings for limitation of flexion and extension are not appropriate in this case.  Namely, as stated above, his flexion and extension measurements do not even meet the criteria for noncompensable disability ratings under DCs 5260 and 5261 at any time during the rating period on appeal.   

Next, DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., DCs 5260 and 5261), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, DC 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a compensable evaluation is only assigned when there is X-ray evidence of involvement of two or more major or minor joint groups.  In this case, DC 5003 allows for a maximum of a 10 percent rating for the left knee, and, thus, does not allow for a higher rating.  Moreover, to assign a separate 10 percent rating for painful motion under DC 5003 in addition to the 20 percent rating currently assigned under DC 5258 would compensate the Veteran twice for some of the same overlapping symptoms in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

In considering whether higher ratings are warranted based on loss of motion under another diagnostic code, the Board finds that DC 5256 does not apply, as there is no evidence of knee ankylosis.  In addition, the evidence does not demonstrate that the Veteran has undergone a prosthetic replacement of the knee joint, so DC 5055 does not apply.

The Board has considered the Veteran's statements that his left knee disability is worse, as well as his report of pain, swelling, and limited mobility.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's knee disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which this disability is evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitations, such as this Veteran's report of pain and limitation of motion.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion (flexion limited to 15 degrees, extension limited to 20 degrees, severe instability, etc.) such as to enable a finding that the disability picture more nearly approximates a disability rating in excess of 20 percent under the rating criteria for knee disabilities for any part of the increased rating period on appeal.  

Despite the Veteran's contention of a debilitating knee disability, the disability rating assigned herein indicates a significant impact on his functional ability.  Such a disability evaluation assigned by VA recognizes his painful motion, swelling, and limited mobility, indicating very generally a 20 percent reduction in his ability to function due to his knee disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the evidence is in relative equipoise as to whether a 20 percent disability rating, but no higher, is warranted for left knee instability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.

Beyond the above, the Board has considered the issue of whether unemployability (TDIU) has been raised by the record.  In this regard, the Board notes that the Veteran is working and has reported that he did not miss any work due to his knee disability.  Therefore, the issue of entitlement to a TDIU has not been raised by the Veteran or the evidence of record.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a June 2011 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  

The Veteran has been afforded an adequate examination on the issue of an increased rating for his service-connected knee disability.  As discussed above, VA provided the Veteran with examinations in 2011 and 2013.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of MRI studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion due to factors such as painful motion, weakness, impaired endurance, incoordination, or instability.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A 20 percent disability rating for the left knee disability is granted for the entire increased rating period on appeal.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


